                 Case 5:21-cr-00098-MWF Document 1 Filed 04/09/21 Page 1 of 7 Page ID #:1
  AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original   ‫ ܆‬Duplicate Original

           LODGED
  CLERK, U.S. DISTRICT COURT          UNITED STATES DISTRICT COURT
   4/9/2021                                                for the
CENTRAL DISTRICT OF CALIFORNIA
               -.
  BY: ___________________ DEPUTY
                                                Central District of California               APR 9 2021
    United States of America                                                                      DTS

                          v.                                                      5:21-mj-00268
                                                                     Case No.
    Christian James Escalante,

                          Defendant


                                    CRIMINAL COMPLAINT BY TELEPHONE
                                   OR OTHER RELIABLE ELECTRONIC MEANS
             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

  On or about the date of April 8, 2021 in the county of San Bernardino in the Central District of California, the

  defendant violated:

                Code Section                                         Offense Description

                18 U.S.C. § 2114(a)                                  Robbery of Mail, Money, or Other
                                                                     Property of the United States

             This criminal complaint is based on these facts:

               Please see attached affidavit.

             _ Continued on the attached sheet.


                                                                             /s/ pursuant to Fed. R. Crim. P. 4.1
                                                                                   Complainant’s signature

                                                                            Dean Escanuelas, Postal Inspector
                                                                                   Printed name and title
   Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

    Date:                   April 9, 2021
                                                                                    Judge’s signature

    City and state: Riverside, California                              Hon. Kenly Kiya Kato, U.S. Magistrate Judge
                                                                                   Printed name and title
 Case 5:21-cr-00098-MWF Document 1 Filed 04/09/21 Page 2 of 7 Page ID #:2



                               AFFIDAVIT
     I, Dean Escanuelas, being duly sworn, declare and state as

follows:

                  I.   PURPOSE OF THIS AFFIDAVIT

     1.      This affidavit is made in support of a criminal

complaint against Christian James Escalante (“ESCALANTE”) for a

violation of Title 18, United States Code, Section 2114(a),

Robbery of Mail, Money, or Other Property of the United States,

which occurred on or about April 8, 2021.

     2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.      Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

           II.   BACKGROUND OF POSTAL INSPECTOR ESCANUELAS

     3.      I am a United States Postal Inspector (“Postal

Inspector”) employed by the Los Angeles Division of the United

States Postal Inspection Service (“USPIS”), San Bernardino

Domicile, External Crimes Team.      I have been so employed since

August 2006.     My responsibilities include the investigation of

crimes against the United States Postal Service (“USPS”) and

crimes related to the misuse and attack of the mail system and

assaults and threats against USPS employees, including: theft of


                                    i
 Case 5:21-cr-00098-MWF Document 1 Filed 04/09/21 Page 3 of 7 Page ID #:3



United States mail (“U.S. Mail”); possession of stolen U.S.

mail; crimes related to the use, theft, and counterfeiting of

postal keys and locks; access device fraud; and identity theft.

Additionally, I have received both formal and informal training

from the USPIS regarding mail and identity theft.

        4.     Through my training and experience, I know that USPS

delivers U.S. Mail to residents in neighborhoods via individual,

community mailboxes, and post office boxes (“P.O. Boxes”).           The

USPS also provides blue collection boxes as a convenient way for

USPS customers to place outgoing mail for pickup by USPS

employees.      Mail thieves target individual boxes, community mail

boxes, post office boxes and blue collection boxes to steal U.S.

Mail.    Mail thieves may use crowbars, large screw drivers, and

other tools to pry open the community mail boxes to access the

mail.    Other times, however, mail thieves obtain genuine USPS

keys and use the keys to access mailboxes directly to steal

mail.    Mail thieves are also known to sell these keys to other

mail thieves, or use the USPS keys to counterfeit more keys to

open mailboxes and steal mail.      As a result of stealing mail,

mail thieves can gain access to items such as checks, money

orders, cash, and gift cards, as well as individuals’ personal

information, and use such information to commit bank fraud,

check fraud, and access device fraud with credit cards and debit

cards.       Mail thieves conspire with other criminals, often called

“connects,” who assist in turning the information stolen from

the mail into cash through bank fraud, check fraud, and access

device fraud.


                                     2
 Case 5:21-cr-00098-MWF Document 1 Filed 04/09/21 Page 4 of 7 Page ID #:4



                    III. SUMMARY OF PROBABLE CAUSE
     5.      On April 8, 2021, USPS mail carrier A.F. parked her

USPS truck to deliver mail in the city of Fontana, California.

After A.F. parked her truck, ESCALANTE confronted her and told

her to give him her USPS keys.       ESCALANTE then took A.F.’s

postal keys from her and attempted to start A.F.’s truck.          When

ESCALANTE failed to start the truck, A.F. leaned into the truck

and took the keys back.     ESCALANTE then confronted A.F. again

and told her he had a gun.     As he did so, A.F. screamed and two

bystanders intervened, restraining ESCALANTE until police

arrived.

                   IV.   STATEMENT OF PROBABLE CAUSE

     6.      A.F. discussed the incident with Fontana Police

Department (“FPD”) officers within minutes of its occurrence.

She also authored a handwritten account of her experience

shortly after it happened.     Based on my review of A.F.’s written

statement and my discussions with FPD officers, I am aware of

the following:
     A.      ESCALANTE Stalks A.F.

     7.      On April 8, 2021, mail carrier A.F. was assigned to

deliver mail in Fontana, California.       At approximately 1:00

p.m., she parked her mail truck at an apartment complex located

at 16970 Marygold Avenue in Fontana to deliver mail.          She got

out of her truck and began delivering mail to the community

mailboxes.

     8.      As she was delivering mail into the mailboxes, A.F.

noticed a Hispanic man (later identified as ESCALANTE) watching


                                     3
 Case 5:21-cr-00098-MWF Document 1 Filed 04/09/21 Page 5 of 7 Page ID #:5



her.   She became uncomfortable because ESCALANTE was pacing back

and forth and looking directly at her.       At this point, A.F. got

into her truck and drove to a second set of mailboxes at the

same apartment complex.     As she did so, ESCALANTE followed her

USPS truck on foot.

       B.     ESCALANTE Demands the USPS Keys

       9.     ESCALANTE eventually reached the second set of

community mailboxes as A.F. was delivering mail into the boxes.

He walked towards A.F. and said, “excuse me.”        A.F. closed the

mailbox panel at which point ESCALANTE walked up to her and

said, “give me your keys.”     When A.F. would not, ESCALANTE said,

“I just need your keys, I am taking the truck.”         ESCALANTE then

grabbed the keys from A.F.’s hand and jumped into her mail

truck.      ESCALANTE attempted to start the mail truck but was

unsuccessful.     As ESCALANTE was struggling to start the truck’s

ignition, A.F. leaned in and took the keys out of the ignition.

ESCALANTE then got out of the mail truck and confronted A.F.,

saying, “I don’t want to hurt you, I know you have a family, I

have a gun.     Just give me the keys.”    A.F. then began screaming,

“call the police!”

       C.    Bystanders Intervene and FPD Officers Respond

       10. As A.F. began screaming, two male bystanders, J.C.

DQGDsecond unidentified maQ, ran towards ESCALANTE.

ESCALANTE tried to run when he saw the two men running

toward him.     However, the two men were able to physically

restrain ESCALANTE and hold him to the ground.         A third




                                    4
 Case 5:21-cr-00098-MWF Document 1 Filed 04/09/21 Page 6 of 7 Page ID #:6



bystander, A.S., then called 911.       A.F. became frightened and

ran into the A.S.’s apartment until FPD officers arrived.

      11.   FPD Officer Patrick Heusterberg responded within

minutes of the 911 call.     When he arrived, Officer Heusterberg

noticed that ESCALANTE was being restrained by two men.          After

securing ESCALANTE in handcuffs, Officer Heusterberg spoke with

the two men, as well as with A.S. who called 911.         A.S. also

provided Officer Heusterberg with a cell phone video of the

incident.

      12.   According to Officer Heusterberg, the cell phone video

shows A.F. in her USPS uniform, standing near ESCALANTE, who is

standing next to the USPS truck.        A.F. can be heard screaming on

the video: “call the police!”      After reviewing the video and

interviewing A.F., Officer Heusterberg placed ESCALANTE into

custody in the back of his FPD car and contacted USPIS for

further investigation.

///

///

///




                                    5
 Case 5:21-cr-00098-MWF Document 1 Filed 04/09/21 Page 7 of 7 Page ID #:7



                            V.    CONCLUSION
     13.   Based on the foregoing facts, there is probable cause

to believe that ESCALANTE has committed a violation of Title 18,

United States Code, Section 2114(a), Robbery of Mail, Money, or

Other Property of the United States.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 9th day of
April 2021.


HONORABLE KENLY KIYA KATO
UNITED STATES MAGISTRATE JUDGE




                                    6
